TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00172-CR




                               Augustine Castillo, III, Appellant

                                                v.

                                 The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 51,578, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



PER CURIAM

               Augustine Castillo, III, pleaded guilty to burglary of a habitation. See Tex. Penal

Code Ann. § 30.02 (West Supp. 2001). The district court adjudged him guilty and assessed

punishment at imprisonment for twenty years.

               The clerk’s record contains a written waiver of appeal signed by appellant and his

attorney. This document, which reflects a knowing and voluntary waiver of the right to appeal,

was signed on the day sentence was imposed in open court. A defendant who knowingly and

intelligently waives his right to appeal may not thereafter appeal without the consent of the trial

court. Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548
S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).

There is nothing in the record to indicate that appellant has the court’s permission to pursue this

appeal.
              The appeal is dismissed.



Before Justices Kidd, B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: April 12, 2001

Do Not Publish




                                                2